          Case 1:20-cr-00362-KPF Document 25 Filed 04/12/21 Page 1 of 2




                                                                      April 12, 2021


                                                                    MEMO ENDORSED
BY EMAIL
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark Putnam
               20 Cr. 362 (KPF)

Honorable Judge Failla,

        I write, as counsel to Mark Putnam in the above-captioned matter, to respectfully request
that the Court modify Mr. Putnam’s pretrial conditions of release to allow him to reside in the
District of New Jersey. Pretrial Services and the Government do not object to this request.

       On Monday, March 16, 2020, Mr. Putnam was presented in Magistrate Court. Magistrate
Judge Stewart D. Aaron set the following bail conditions:

       $25,000 personal recognizance bond to be co-signed by two financially responsible
       persons; compliance with pre-trial supervision as directed; surrender of travel documents
       with no new applications and travel restricted to the Southern and Eastern Districts of
       New York (which may be extended for work purposes with approval from pretrial
       services); submission to urinalysis; no possession of firearms/destructive devices/other
       weapons; and no contact with the alleged victim.

        On Wednesday, March 18, 2020, the Government appealed Magistrate Judge Aaron’s
bail determination to Part I. In addition to the above bail conditions, Judge Caproni ruled that
Mr. Putnam must also be subject to a curfew, from 8pm to 5am, which may be extended for
work purposes with approval from pretrial services. The curfew is enforced by electronic
monitoring. The following day, Mr. Putnam requested (on consent of the Government and
pretrial services) that the bail conditions be modified to allow him to travel to the District of New
Jersey for medical appointments only. Magistrate Judge Aaron subsequently modified the bail
conditions accordingly.
           Case 1:20-cr-00362-KPF Document 25 Filed 04/12/21 Page 2 of 2




        On June 25, 2020, Magistrate Judge Gorenstein granted Mr. Putnam’s request for a bail
 modification to enable him to continue working full time while his case is pending, amending the
 conditions as follows: (1) replacement of electronic monitoring by GPS location monitoring; (2)
 removal of curfew; and (3) imposition of the requirement that Mr. Putnam maintain or seek
 employment.

        On February 14, 2021, Mr. Putnam’s family experienced an electrical fire that completely
 demolished their home. They have been residing in temporary housing for the past two months,
 and recently found an affordable home in New Jersey. Accordingly, Mr. Putnam respectfully
 requests a bail modification to allow him to reside in the District of New Jersey. The
 Government and Pretrial Services do not object to this request.


 Respectfully submitted,

 /s/
 Marne Lenox
 Assistant Federal Defender
 (212) 417-8721




 cc:     Marguerite Colson, Assistant U.S. Attorney
         Ashley Cosme, Pre-Trial Services Officer




Application GRANTED. The Court wishes Mr. Putnam and his family
safety and good health in the aftermath of this tragedy.

Dated:       April 12, 2021                           SO ORDERED.
             New York, New York




                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
